DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 10, filed 02/23/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1 and 14 has been withdrawn. 

The examiner objections to the abstract have been withdrawn in view of the amendments the applicant made in response on 02/23/2022.

Allowable Subject Matter

Claims 1 – 3, 5 – 16, and 18 - 20 allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 02/23/2022)

With respect to claim 1 the prior art discloses An imaging device comprising: 
a plurality of pixels including an imaging pixel and a first dummy pixel; 
the imaging pixel including a first light receiving element, a second light receiving element, an accumulation section, a first transistor, a second transistor and an output section, 
the accumulation section of the imaging pixel being configured to accumulate electric charge, 
the first transistor of the imaging pixel including a first terminal and a second terminal, the first terminal being coupled to the first light receiving element, the second terminal being coupled to the accumulation section, the first and second terminals configured to be electrically coupled to each other when the first transistor is in an ON state.

However, the prior art does not teach or fairly suggest the second transistor of the imaging pixel including a first terminal and a second terminal, the first terminal being coupled to the second light receiving element, and second terminal being coupled to the accumulation section, the first and second terminals configured to be electrically coupled to each other when the second transistor is in an ON state, 
and the output section of the imaging pixel being configured to output a voltage corresponding to electric charge accumulated in the accumulation section of the imaging pixel; 
and the dummy pixel including an accumulation section, a first transistor, a 
the accumulation section of the dummy pixel being configured to accumulate electric charge, 
the first transistor of the dummy pixel including a first terminal and a second terminal, the second terminal being coupled to the accumulation section, the first and second terminals being electrically connected to each other regardless of whether the first transistor is in an ON state or an OFF state, 
the second transistor of the dummy pixel including a first terminal and a second terminal, the second terminal being coupled to the accumulation section, the first and second terminals being electrically connected to each other regardless of whether the second transistor is in an ON state or an OFF state, 
and the output section of the dummy pixel being configured to output a voltage corresponding to electric charge accumulated in the accumulation section of the dummy pixel.

With respect to claim 8 the prior art discloses An imaging device comprising: 
a first voltage supply line; 
a second voltage supply line; 
a first light receiving element.

However, the prior art does not teach or fairly suggest and a plurality of pixel circuits that includes an imaging pixel circuit, a first dummy pixel circuit, and a second dummy pixel circuit, each of the plurality of pixel circuits including an accumulation 
in the imaging pixel circuit, the first terminal of the first transistor is coupled to the first light receiving element, and the first terminal of the second transistor is coupled to the first voltage supply line, 
in the first dummy pixel circuit, the first terminal of the first transistor is coupled to the first voltage supply line, and the first terminal of the second transistor is coupled to the second voltage supply line, and, 
in the second dummy pixel circuit, the first terminal of the first transistor is coupled to the second voltage supply line, and the first terminal of the second transistor is coupled to the first voltage supply line.

With respect to claim 14 the prior art discloses An imaging device comprising: 
a first light receiving element and a second light receiving element; 
and a plurality of pixel circuits that includes an imaging pixel circuit and a first 
in the first dummy pixel circuit, at least one of the first terminal or the second terminal of the first transistor is uncoupled to an element other than the first transistor.

However, the prior art does not teach or fairly suggest each of the plurality of pixel circuits further includes a third transistor, the third transistor including a first terminal and a second terminal and being configured to couple, by being turned on, the first terminal and the second terminal to each other, 
in the imaging pixel circuit, the first terminal of the third transistor is coupled to the second light receiving element, and the second terminal of the third transistor is configured to be coupled to the accumulation section, 
and in the first dummy pixel circuit, at least one of the first terminal or the second terminal of the third transistor is uncoupled to an element other than the third transistor.

Dependent claims 2, 3, 5 – 7, 9 – 13, 15, 16, and 18 - 20 are allowable for at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be 



/MARK T MONK/Primary Examiner, Art Unit 2696